
	

114 HR 3202 IH: LEAP Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3202
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Clawson of Florida (for himself, Mr. Jolly, Ms. Ros-Lehtinen, Mr. Curbelo of Florida, Mr. Crenshaw, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 42 of title 18, United States Code, popularly known as the Lacey Act, to add
			 certain species of lionfish to the list of injurious species that are
			 prohibited from being imported or shipped.
	
	
 1.Short titleThis Act may be cited as the Lionfish Elimination and Prevention Act of 2015 or as the LEAP Act of 2015. 2.Addition of species of lionfish to the list of injurious species that are prohibited from being imported or shippedSection 42(a)(1) of title 18, United States Code, is amended by inserting after Dreissena polymorpha; the following: of the red lionfish of the species Pterois volitans; of the devil lionfish of the species Pterois miles; of the Hawaiian turkeyfish of the species Pterois sphex; of the soldier lionfish of the species Pterois russelii; of the clearfin lionfish of the species Pterois radiata; of the species Pterois paucispinula; of the frillfin turkeyfish of the species Pterois mombasae; of the luna lionfish of the species Pterois lunalata; of the mandritsa of the species Pterois brevipectoralis; of the spotfin lionfish of the species Pterois antennata; of the scorpionfish of the species Pterois andover;.
		
